DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 2 March 2022. Claims 1-27 and 29-48 are currently pending, of which claims 1, 2, 8, 9, 22, 23, 29, 37, 41, 45 and 46 are currently amended.  Claim 28 has been cancelled.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 2 March 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 3 December 2021 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 2 March 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 3 December 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 18, 26, 30, 34-36, 45, 47 and 48 are rejected under 35 U.S.C. 1023 as being unpatentable over US Patent No. 6,080,290 to Stuart et al. (Stuart) in view of US Patent Application Publication No. 2006/0231386 to Kanematsu et al. (Kanematsu).
As to claim 1, Stuart teaches an end assembly, capable of use in a unipolar filter press electrolyzer comprising a plurality of filter press frames components arranged to form a filter press stack.  Stuart teaches that the end assembly comprise, an end plate component (endmost frame (40)) having at least two aperture defined therein (56’’, 56’’’, 58 and 58’), the apertures aligned with corresponding apertures of the inner filter press frames of the filter press stack, the aperture including a first aperture (56’’’) configured to receive a stream of liquid electrolyte and gases from the inner portion of the filter press stack and a second aperture (56’’) conjured to receive a stream of recirculated electrolyte.  Stuart further teaches that the apparatus comprises a first gasket member (electrode frame member (140)) positioned between the end plate component (endmost fame (40)) and one of the inner filter press frame components of the plurality (inner frame (38)).  Stuart further teaches that the apparatus comprises an end clamp (box) (44) configured to apply a clamping force on the end plate component (endmost frame (40)) to securely retain the filter press stack (with clamping bar (52) and tie rods), the end clamp having a body formed with a hollow and a gas offtake port (50) configured to discharge gas separated from the stream of liquid electrolyte and gases, the hollow body configured to redirect a stream of liquid electrolyte substantially free of gases toward the second aperture (56’’) for recirculation in the filter press stack.  The apparatus further comprises a second gasket member (26) positioned between the end plate component (40) and the end clamp (44) configured to provide a seal for isolating the internal pressure within the stack from the external atmospheric pressure (Column 6, Line 59 to Column 7, Line 2; Column 7, Line 24 to Column 8, Line 5; Column 11, Lines 55-58; Figures 1 and 2)
However, However, Kanematsu also discusses an electrolysis cells with integral end clamp manifolds (28 and 39) for separating the gaseous products from the cell and teaches that the end clamp manifolds can be provided as an open-faced hollow shell (7) with a single large opening in combination with a plate (6) providing manifold connections (Paragraphs 0033-0045; Figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the single component closed end clamp of Stuart with a two component structure, with a first component forming an open-faced hollow shell and the second component providing a manifold for cooperating with the end plate with the expectation of equivalently forming the end clamp for effective discharge of gases and redirecting of electrolyte as taught by Kanematsu.  
As to claim 2, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart further teaches that the first aperture (56’’’) is disposed adjacent to an upper end of the end plate (40) and the second aperture (56’’) is disposed adjacent to a lower end of the end plate (40) (Figure 1).
As to claim 3, the combination of Stuart and Kanematsu teaches the apparatus of claim 2.  Stuart further teaches that the first aperture (56’’’) and the second aperture (56’’) are disposed diagonally relative to each other (Figure 1).
As to claim 4, the combination of Stuart and Kanematsu teaches the apparatus of claim 2.  Stuart further teaches that the at least two apertures includes a third aperture (58) disposed side-by-side the second aperture (56’’) adjacent the lower end of the plate component (40) (Figure 1).
As to claims 5 and 18, the combination of Stuart and Kanematsu teaches the apparatus of claim 2.  Stuart further teaches that the end plate (40) includes a pair of opposite faces and first and second mechanical support members (metal channel supports) (117) attached to at least one of the faces of the end plate component (40) (Column 10, Lines 17-23; Figures 5-6b)
As to claim 6, the combination of Stuart and Kanematsu teaches the apparatus of claim 5.  Stuart further teaches that the first mechanical support member (117) is positioned near the upper end of the end plate component (40) to reinforce an area around the first aperture (56’’’) and the second mechanical support member (117) is positioned near the lower end of the end plate component (40) to reinforce an area around the second aperture (56’’) (Column 10, Lines 17-23; Figures 5-6b).
As to claim 26, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart further teaches that the end clamp is formed of steel (Column 8, Lines 6-12).
As to claim 28, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  The end clamp (44) of Stuart is a considered to be a hollow rectangular plate (Figures 1 and 2).
As to claim 30, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  However, Stuart fails to teach that there end clamp further includes at least one accessory port.  However, Kanematsu further teaches that the integral end clamp manifolds (28 and 39) for separating the gaseous products should comprises, in addition to a gas outlet (8), additional ports (10) maintenance bores in order to allow for drainage or the like (Paragraph 0035; Figure 1).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the end clamp of Stuart with the addition of an additional port, an accessory port, in order to allow for drainage or the like as taught by Kanematsu.  
As to claim 34, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart further teaches that the end clamp (44) has a top portion and the at least one gas offtake port (50) extends from the top portion of the end clamp (44) (Figure 1).
As to claim 35, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart further teaches that the first gasket member (140) comprises at least two aperture therein (121, 121’, 123 and 123’), the apertures aligned with channels formed in the filter press stack (Figure 1)
As to claim 36, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart further teaches that the second gasket member (26) is a rectangular frame surrounding at least one rectangular opening (59/59’) (Figure 4b).

As to claim 45, Stuart teaches an electrolyzer comprising a plurality of inner filter press frame components arranged to form a filter press stack having a first end and a second end, a first and second end assembly mounted to the first and second ends of the filter press tack, each end assembly comprising; an end plate component (endmost frame (40)) having at least two aperture defined therein (56’’, 56’’’, 58 and 58’), the apertures aligned with corresponding apertures of the inner filter press frames of the filter press stack, the aperture including a first aperture (56’’’) configured to receive a stream of liquid electrolyte and gases from the inner portion of the filter press stack and a second aperture (56’’) conjured to receive a stream of recirculated electrolyte.  Stuart further teaches that the apparatus comprises a first gasket member (electrode frame member (140)) positioned between the end plate component (endmost fame (40)) and one of the inner filter press frame components of the plurality (inner frame (38)).  Stuart further teaches that the apparatus comprises an end clamp (box) (44) configured to apply a clamping force on the end plate component (endmost frame (40)) to securely retain the filter press stack (with clamping bar (52) and tie rods), the end clamp having a body formed with a hollow and a gas offtake port (50) configured to discharge gas separated from the stream of liquid electrolyte and gases, the hollow body configured to redirect a stream of liquid electrolyte substantially free of gases toward the second aperture (56’’) for recirculation in the filter press stack.  The apparatus further comprises a second gasket member (26) positioned between the end plate component (40) and the end clamp (44) configured to provide a seal for isolating the internal pressure within the stack from the external atmospheric pressure.  Stuart further teaches that the apparatus comprises a plurality of masking components (elastomeric inserts (122)) positioned between the end  (Column 6, Line 59 to Column 7, Line 2; Column 7, Line 24 to Column 8, Line 5; Column 11, Lines 55-58; Figures 1 and 2). However, Stuart fails to teach that the end clamp is formed as an open-faced shell, instead teaching a closed rectangular housing with apertures.
However, However, Kanematsu also discusses an electrolysis cells with integral end clamp manifolds (28 and 39) for separating the gaseous products from the cell and teaches that the end clamp manifolds can be provided as an open-faced hollow shell (7) with a single large opening in combination with a plate (6) providing manifold connections (Paragraphs 0033-0045; Figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the single component closed end clamp of Stuart with a two component structure, with a first component forming an open-faced hollow shell and the second component providing a manifold for cooperating with the end plate with the expectation of equivalently forming the end clamp for effective discharge of gases and redirecting of electrolyte as taught by Kanematsu.  
As to claim 47, the combination of Stuart and Kanematsu teaches the apparatus of claim 45.  Stuart further teaches that each end clamp (44) has an outer surface, an inner surface and the at least one gas offtake (50) located on the outer surface, the first end assembly configured to discharge oxygen gas and the second end assembly configured to discharge hydrogen gas through their respective gas offtakes (50) (Figure 1).
As to claim 48, the combination of Stuart and Kanematsu teaches the apparatus of claim 45.  Stuart further teaches that under operation, the stream of electrolyte and gases received in the first aperture (56’’’) defined in the end plate component (38) of the first end assembly is a stream of oxygen and anolyte and the stream of recirculated liquid electrolyte received in the second aperture (56’’) of the first end assembly is a stream of the anolyte; and the stream of electrolyte and gases received in the first aperture (56’’’) defined in the end plate component (38) of the second end assembly is a stream of (56’’) of the first second end assembly is a stream of the catholyte (Column 7, Line 24 to Column 8, Line 12; Figure 1).

Claims 19, 20, 37, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stuart and Kanematsu as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0320275 to Lin (Lin).
As to claims 19 and 20, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart teaches that the end clamp (44) has an outer surface and an inner surface (Figures 1 and 2).  However, Stuart fails to further teach that the apparatus comprises a plurality of cooling fins protruding from the outer surface of the end clamp.  However, Lin also discusses a hydrogen electrolysis cell with end plates and teaches that the outer surfaces of the end plates should be provided with a plurality of longitudinally extending fins for dispensing the heat in the cell (Paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer surface of the end clamp of Stuart with the addition of a plurality of longitudinally extending fins for cooling the cell as taught by Lin.  
As to claims 37, 38 and 40, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  Stuart teaches that the end clamp includes a flange with a plurality of holes for receiving tie rods for clamping the end clamp to the filter press stack and for applying pressure against the filter press to create a seal (Column 7, Lines 24-46).  However, Stuart fails to teach that the flange surrounds the body.  However, Lin also discusses a hydrogen electrolysis cell with end plates and teaches that the end plate should be configured with an outer flange portion for receiving the tie rods so that the inner portion can be formed with cooling fins for dispensing the heat in the cell (Paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer 
As to claim 41, the combination of Stuart and Kanematsu teaches the apparatus of claim 37.  The combination fails to further teach that the flange is of greater thickness than the body of the end clamp; however, the mere change in size and proportion is not patentable (MPEP 2144.04 IV A).

Claims 21, 22, 23 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stuart and Kanematsu as applied to claims 1 and 26 above, and further in view of US Patent No. 4,444,632 to deNora (deNora).
As to claim 21, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  However, Stuart fails to teach that the hollow accommodates mechanical support members.  However, deNora also discusses hollow end plates for electrochemical cells and teaches that support can be provided by the provision of ribs (lateral struts) (Column 14, Lines 6-17; Figure 6).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to provide mechanical support in the form of lateral struts inside the hollow of the end clamp in order to allow for support in the cell stack as taught by deNora.  Thus mechanical support that is at least indirectly attached to a surface of the end plate component.  
As to claim 22, the combination of Stuart, Kanematsu and deNora teaches the apparatus of claim 21.  Stuart fails to specifically teach that the body of the end clamp has a semi0ciruclar profile when viewed from the top; however, the mere change in shape is not patentably significant (MPEP 2144.04 IV B)
As to claim 23, the combination of Stuart, Kanematsu and deNora teaches the apparatus of claim 21.  Stuart further teaches that the body of the end clamp (44) has a substantially rectangular profile when viewed from the top (Figure 2).
As to claim 27, the combination of Stuart and Kanematsu teaches the apparatus of claim 26.  Stuart fails to further teach that the steel end clamp is coated in nickel plating.  However, deNora also discusses end components in electrolysis cells and teaching that they should be formed of nickel coated steel for corrosion resistance (Column 7, Lines 25-44; Example 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to coat the steel end clamp of Stuart with nickel in order to ensure corrosion resistance as taught by deNora.  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stuart, Kanematsu and Lin as applied to claim 37 above, and further in view of deNora.
As to claim 39, the combination of Stuart, Kanematsu and Lin teaches the apparatus of claim 37.  However, Stuart fails to teach that the hollow accommodates mechanical support members.  However, deNora also discusses hollow end plates for electrochemical cells and teaches that support can be provided by the provision of ribs (lateral struts) (Column 14, Lines 6-17; Figure 6).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to provide mechanical support in the form of lateral struts inside the hollow of the end clamp in order to allow for support in the cell stack as taught by deNora.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stuart and Kanematsu as applied to claim 1 above, and further in view of US Patent No. 3,451,915 to Westerlund (Westerlund).
As to claim 44, the combination of Stuart and Kanematsu teaches the apparatus of claim 1.  However, Stuart fails to further teach that the end clamp has a plurality of reinforcing gussets to further improve the rigidity of the end clamp.  However, Westerlund also discusses box shaped manifold structure in electrolysis cells and teaches that gussets should be provided at each boxlike manifold to provide reinforcement (Column 2, Lines 69-70).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add gussets to the end clamp of Stuart in order to reinforce the structure as taught by Westerlund.  

Claims 1, 2, 18 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,461,488 to Bronold et al. (Bronold) in view Kanematsu and further in view of Stuart.
As to claim 1, Bronold teaches an end assembly, the end assembly capable of use in a filter press assembly, the end assembly comprising an end plate component (4a) having two apertures (7’) therein, the apertures capable of being aligned with channels in the filter press stack, the apertures comprising a first aperture capable of receiving a stream of liquid electrolyte and gases from a filter press stack and a second aperture capable of receiving a stream of recirculated liquid electrolyte and an end clamp (6a/6a’/6a’’) capable of applying a clamping force on the end plate component, the end clamp having a hollow and at least one gas offtake port (11) configured to discharge gases separated from the stream of liquid electrolyte and gases, the hollow of the body of the end clamp being configured to redirect a stream of liquid electrolyte substantially free of gases toward the second aperture for recirculation in the cell.  Bronold further teaches that the apparatus comprises a first gasket (15) located between the end plate (4a) and at least part one other part of the cell component, for example a second frame (Column 3, Lines 32-67; Figures 1 and 2)
However, However, Kanematsu also discusses an electrolysis cell with integral end clamp manifolds (28 and 39) for separating the gaseous products from the cell and teaches that the end clamp manifolds can be provided as an open-faced hollow shell (7) with a single large opening in combination with a plate (6) providing manifold connections (Paragraphs 0033-0045; Figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the single component closed end clamp of Stuart with a two-component structure, with a first component forming an open-faced hollow shell and the second component providing a manifold for cooperating with the end plate with the expectation of equivalently forming the end clamp for effective discharge of gases and redirecting of electrolyte as taught by Kanematsu.  
However, Bronold further fails to further teach that the apparatus comprises a second gasket between the end plate and the end clamp.  However, Stuart also discusses a hollow end clamp at the end of a cell stack and teaches that the end clamp should be provided with a planar gasket on its cell facing side in order to ensure insulation of the end clamp (Column 7, Lines 47-53).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bronold with a gasket between the end plate and the end clamp, the gasket thus configured to provide, at least in part, a seal for isolating the internal pressure of the cell from the atmospheric pressure.  
As to claim 2, the combination of Bronold, Kanematsu and Stuart teaches the apparatus of claim 1.  Bronold further teaches that the first aperture (7’) is adjacent to an upper end of the end plate (4a) and the second aperture (7’) is adjacent to a lower end of the end plate (4a) (Figure 1).
As to claim 18, the combination of Bronold, Kanematsu and Stuart teaches the apparatus of claim 1.  Bronold further teaches that the end plate (4a) includes a pair of opposite faces and at least one mechanical support member (threaded bolt) (5) attached to one of the faces of the end plate component (Figure 1)
As to claim 31, the combination of Bronold, Kanematsu and Stuart teaches the apparatus of claim 1.  Bronold teaches that the end clamp (6a/6a’/6a’’) has an outer surface, an inner surface and at least one gas offtake port (11) located on the outer surface, the gas offtake port extending outwardly from and substantially perpendicular to the outer surface of the end clamp (Figure 1). 
As to claim 32, the combination of Bronold, Kanematsu and Stuart teaches the apparatus of claim 31.  Bronold further teaches that the gas offtake port (11) is disposed adjacent to an upper end of the clamp (Figure 1).
As to claim 33, the combination of Bronold, Kanematsu and Stuart teaches the apparatus of claim 32.  Bronold further teaches that the gas offtake port discharges hydrogen or oxygen (Column 2, Lines 17-30).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bronold, Kanematsu and Stuart as applied to claim 1 above, and further in view of deNora.
As to claims 24 and 25, the combination of Bronold and Stuart teaches the apparatus of claim 1.  However, Bronold is silent as to the material of the end plate.  However, deNora also discusses end components in electrolysis cells and teaches that they should be formed of nickel coated steel for corrosion resistance (Column 7, Lines 25-44; Example 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing form the end clamp of deNora of nickel coated steel in order to ensure corrosion resistance as taught by deNora.  

Allowable Subject Matter
Claims 7-17, 29, 42, 43 and 46 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter of claims 7-17 is the inclusion of the claims limitations towards the specific configuration of the mechanical support members.
The primary reason for the indication of allowable subject matter of claims 29, 42, 43 and 46 is the inclusion of the limitations of a plurality of rigid hollow frame components and intermediate gasket members providing the hollow for electrolyte recycle and receiving of the mechanical support members.  

Response to Arguments
Applicants first argue that the components of Stuart as recited by the Examiner do not correspond specifically to the components of the present invention and do not serve the same function as applicant’s components.  However, the Examiner maintains that the interpretation of Stuart as presented above and in the Non-Final Office Action of 3 December 2021 meets the limitations as presented under a proper broadest reasonable interpretation standard.
Applicants further argue that the new claim limitations are not taught by Stuart; however, as discussed above, these limitations have been rendered obvious in view of Kanematsu.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794